UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-5105


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

OMAR HAKEEN GRANT, a/k/a Omar Hakeem Grant, a/k/a Omar Hakim
Grant,

                Defendant – Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:08-cr-00829-PMD-1)


Submitted:   April 28, 2011                   Decided:   May 2, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary   Gordon  Baker,  Assistant  Federal   Public  Defender,
Charleston, South Carolina, for Appellant.     Sean Kittrell,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Omar      Hakeen     Grant    pled   guilty     to    possession       of   a

firearm      by   a    convicted     felon,       in    violation    of     18     U.S.C.

§§ 922(g)(1), 924(a)(2) (2006).                 He was sentenced to eighty-four

months’      imprisonment.          Grant’s       counsel    has    filed    a     brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that,   in    her      opinion,    there    are    no     meritorious     issues     for

appeal, but questioning whether the district court adequately

complied with Fed. R. Crim. P. 11 in accepting Grant’s guilty

plea and whether the sentence imposed is reasonable.                             Although

advised of his right to do so, Grant has not filed a pro se

supplemental brief.         The Government declined to file a response.

We affirm.

             Because Grant did not move in the district court to

withdraw his guilty plea, we review the Rule 11 hearing for

plain error.          United States v. Martinez, 277 F.3d 517, 525 (4th

Cir. 2002). “To establish plain error, [Grant] must show that an

error occurred, that the error was plain, and that the error

affected his substantial rights.”                      United States v. Muhammad,

478 F.3d 247, 249 (4th Cir. 2007).                      Our review of the record

leads us to conclude that the district court fully complied with

Rule 11 and that Grant’s guilty plea was knowing and voluntary,

and supported by an independent factual basis.



                                            2
             We    also   conclude      that        Grant’s    sentence     is   both

procedurally and substantively reasonable.                    We review a sentence

for abuse of discretion.          Gall v. United States, 552 U.S. 38, 51

(2007).      The first step in this review requires us to ensure

that   the    district    court    committed         no   significant     procedural

error.       United States v. Evans, 526 F.3d 155, 161 (4th Cir.

2008).       In    determining    the     procedural         reasonableness      of    a

sentence,     this    court    considers           whether    the    district    court

properly calculated the defendant’s advisory Guidelines range,

considered the 18 U.S.C. § 3553(a) (2006) factors, analyzed any

arguments presented by the parties, and sufficiently explained

the selected sentence.         Gall, 552 U.S. at 51.                We then consider

the    substantive    reasonableness          of    the   sentence,     taking    into

account the totality of the circumstances.                          United States v.

Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).                       A sentence

within the Guidelines range is accorded an appellate presumption

of reasonableness.        Rita v. United States, 551 U.S. 338, 346-56

(2007).      We have reviewed the record and conclude that Grant’s

within-Guidelines         sentence        is         both      procedurally           and

substantively reasonable.

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.       We   therefore     affirm   the       district    court’s    judgment.

This court requires that counsel inform Grant in writing of his

                                          3
right to petition the Supreme Court of the United States for

further review.        If Grant requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move     in   this     court   for   leave   to   withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was served on Grant.          We dispense with oral argument because the

facts   and   legal     contentions      are   adequately    presented    in    the

materials     before    the    court    and    argument   would    not   aid    the

decisional process.

                                                                         AFFIRMED




                                          4